DETAILED ACTION

1.	Claims 1-13 are presented for consideration.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 3, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al. [ US Patent Application No 2006/0083172 ].

3.	As per claim 1, Jordan discloses the invention as claimed including a method for operating a communication system [ i.e. a network that interconnects various vehicle devices ] [ 22, Figure 1; and paragraph 0015 ], the method comprising: 
	exchanging, among multiple communication units, data via a communication medium [ i.e. data exchanged between devices and switch fabric defining a plurality of communication paths between devices ] [ 28, Figure 1; and paragraphs 0018, and 0021 ]; and 

 
4.	As per claim 3, Jordan discloses wherein at least a portion or all of the data exchanged via the communication medium are collected and/or evaluated in the diagnostic operating mode [ i.e. test mode for evaluating the performance of the nodes of the switch fabric ] [ paragraphs 0026, and 0028 ]. 
 
5.	As per claim 4, Jordan discloses wherein the collection and/or evaluation occurs: a) during the diagnostic operating mode;  and/or b) at least in part after the diagnostic operating mode [ i.e. operate the switch fabric in a test mode by sending command to and receiving data from various nodes ] [ paragraph 0024 ]. 

6.	As per claim 6, Jordan discloses configuring at least one component of the communication system, in particular, at least one of the multiple communication 
 
7.	As per claim 7, Jordan discloses wherein at least one of the multiple communication units: a) activates a port mirroring function and/or b) filters data for the diagnostic operating mode [ i.e. configured to transmit any calculated performance parameter or the raw data to the diagnostic device ] [ Figure 6; and paragraphs 0030-0033 ]. 

8.	As per claim 8, it is rejected for similar reasons as stated above in claim 1.

9.	As per claim 10, Jordan discloses wherein at least one component of the communication system is diagnosed in a motor vehicle [ Figure 1; and paragraph 0015 ]. 

10.	As per claim 12, it is rejected for similar reasons as stated above in claim 10.
 
Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. [ US Patent Application No 2006/0083172 ], in view of Konz et al. [ US Patent Application No 2004/0153870 ].

12.	As per claim 2, Jordan does not specifically disclose wherein the communication system is operated at least temporarily in a first operating mode differing from the diagnostic operating mode, in which, in particular, data exchanged by not all of the multiple communication units via the communication medium are available on at least one of the multiple communication units and/or on at least one component of the communication medium.  Konz discloses wherein the communication system is operated at least temporarily in a first operating mode differing from the diagnostic operating mode [ i.e. normal operation ] [ paragraphs 0056, and 0064 ], in which, in particular, data exchanged by not all of the multiple communication units via the communication medium are available on at least one of the multiple communication units and/or on at least one component of the communication medium [ i.e. monitor network device to 
 
13.	As per claim 5, Konz discloses wherein after the diagnostic operating mode, the communication system is shifted into the first operating mode and/or into another operating mode different from the diagnostic operating mode [ i.e. off mode ] [ 48, Figure 3A; and paragraph 0052, 0058, and 0069 ]. 
 
14.	As per claim 9, it is rejected for similar reasons as stated above in claim 2.

15.	As per claim 11, Konz discloses wherein at least one component of the communication system is diagnosed in an industrial production facility [ paragraphs 0041, and 0045 ]. 

16.	As per claim 13, it is rejected for similar reasons as stated above in claim 11.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446